DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-20 are pending in this application.
Claims 1, 15 and 18 are amended.
Claim 2 has been cancelled.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/16/2020 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites the limitation “the stator sleeve” in line 4 of the claim. This appears to mean “.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the first and second cylindrical housing portions" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim. For examining purpose first housing portion of lines 2, 5-6, 8, 10 will be interpreted as first cylindrical housing portion. For examining purpose second housing portion of line 9 will be interpreted as second cylindrical housing portion. Dependent claims 19-20 are rejected based on rejection on claim 18.
Allowable Subject Matter
Claims 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 18 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially, fluidly connected with the outer radial cavity by a set of circumferentially spaced sleeve elements coupling the first and second cylindrical housing portions such that the first and second cylindrical housing portions are axially spaced by the set of circumferentially spaced sleeve elements, the sleeve elements defining a set of fluid passages. 
Claims 1, 3-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record in combination does not disclose the limitation: A stator sleeve assembly comprising: a first cylindrical housing portion defining an inner radial cavity defined by at least one outer circumferential wall adapted to envelop a stator assembly, and at least a portion of the stator assembly, and an outer radial cavity defined by at least two circumferential walls, the outer radial cavity overlying at least an axial portion of the inner radial cavity, and a set of radial passages fluidly connecting the inner radial cavity with the outer radial cavity; a second cylindrical housing portion defining a third cavity, the second housing portion axially spaced from the first housing portion; and a set of circumferentially spaced sleeve elements coupling the first and second cylindrical housing portions, the sleeve elements defining a set of axial fluid passages fluidly connecting the outer radial cavity with the third cavity; wherein the first and second cylindrical housing portions are axially spaced by the set of circumferentially spaced sleeve elements. Claims 3-14 are allowed because of their dependency on claim 1.
Regarding claim 15, the prior art of record in combination does not disclose the limitation: A stator assembly for an electric machine comprising: a stator core having multiple posts; multiple windings, with a winding provided on each of the posts; and a stator sleeve located about the stator core and an inner surface confronting the stator core and comprising: a first cylindrical housing portion defining an inner radial cavity defined by at least one outer circumferential wall adapted to envelop the stator core, and at least a portion of the stator sleeve, in a thermally conductive confronting relationship with the stator core and an outer radial cavity, the outer radial cavity overlying at least an axial portion of the inner radial cavity, and a set of radial passages fluidly connecting the inner radial cavity with the outer radial the sleeve elements defining a set of axial fluid passages fluidly connecting the outer radial cavity with the third cavity; Serial Number: 15/696,801Examiner: Bart Iliya Filed: September 6, 2017Group Art Unit: 2839Page 5 of 13wherein the first and second cylindrical housing portions are axially spaced by the set of circumferentially spaced sleeve elements; and wherein the inner radial cavity, the set of radial passages, the outer radial cavity, the set of axial fluid passages, and the third cavity define a fluid coolant flow path whereby coolant can be provided to the inner radial cavity to the third cavity. Claims 16-17 are allowed because of their dependency on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BART ILIYA/Examiner, Art Unit 2839